Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 1 of 48




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03065-MEH

ROCKY MOUNTAIN WILD, INC.,

       Plaintiff,

v.

UNITED STATES FOREST SERVICE, and
UNITED STATES DEPARTMENT OF AGRICULTURE,

       Defendants.


                                            ORDER


Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff, a wildlife and land conservation group, alleges that Defendant United States

Forest Service 1 (“Defendant” or “Forest Service”) violated the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, et seq., by improperly responding to Plaintiff’s FOIA requests for

documents related to a land exchange that occurred in the 1980s. Before the Court are the parties’

cross motions for summary judgment (ECF 49 and 53). The motions are fully briefed, and the

Court finds that oral argument will not assist in their adjudication. Based on the record and the



1
  Under FOIA, this Court has the power “to enjoin [an] agency from withholding agency records
and to order the production of any agency record improperly withheld.” 5 U.S.C.
§ 552(a)(4)(B) (emphasis added). The Court notes that the only proper defendant to a FOIA case
is a federal agency. See, e.g., Batton v. Evers, 598 F.3d 169, 173 n.1 (5th Cir. 2010); Ginarte v.
Mueller, 534 F. Supp. 2d 135, 136–37 (D.D.C. 2008); Gallagher v. Nat’l Sec. Agency, No. 18-
cv-01525-GPG, 2018 WL 9413215, at *1 (D. Colo. Aug. 23, 2018). Although there is some
disagreement about whether agency components, like the U.S. Forest Service, are subject to
FOIA in their own names, see Jean-Pierre v. Fed. Bureau of Prisons, 880 F. Supp. 2d 95, 101
(D.D.C. 2012), in this case the Department of Agriculture is certainly a party defendant.
Ginarte, 534 F. Supp. 2d at 137. Accordingly, for the sake of ease, the Court discusses a single
Defendant throughout the remainder of this Order.
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 2 of 48




following analysis, the Court denies Plaintiff’s Motion for Summary Judgment and grants

Defendant’s Motion for Summary Judgment.

                                      FINDINGS OF FACT

       Cross motions for summary judgment are examined under the usual Rule 56 standards,

with the court viewing all facts and reasonable inferences in the light most favorable to the

nonmoving party. Denver Inv. Advisors, LLC v. St. Paul Mercury Ins. Co., No. 17-cv-00362-

MEH, 2017 WL 3130923, at *1 (D. Colo. July 24, 2017). The following are the Court’s finding

of material facts that are either undisputed or supported by the record. The Court notes instances

of dispute between the parties when appropriate.

I.     Background of the Wolf Creek Project and Prior Litigation

1.     Around 1986, 2 the Forest Service completed a land exchange with the Leavell-McCombs

Joint Venture (“LMJV”). Declaration of Jenna Sloan (“Sloan Decl.”) ¶ 8.

2.     With this exchange, a parcel of land located near the base of the Wolf Creek Ski Area,

managed by the Rio Grande National Forest, was conveyed to LMJV in exchange for land

elsewhere that was transferred to the Forest Service. Id.

3.     At the time of the land exchange, the parcel of land conveyed to LMJV did not have

access to the state highway system. Id. ¶ 9.

4.     In 2006, the Forest Service issued a Record of Decision (“ROD”) to allow additional

access to the property. Id.

5.     The decision was subsequently challenged in court by Plaintiff’s predecessor

organization. Id.

6.     That lawsuit settled in 2008 to bring closure to the litigation and allow for the initiation of

a new analysis. Id.




                                                 2
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 3 of 48




7.        LMJV submitted an amended application to the Forest Service regarding a proposed land

exchange around July 2010. Id. ¶ 10.

8.        The Forest Service initiated another process under the National Environmental Policy Act

(“NEPA”) to evaluate this proposal. Id. ¶ 10.

9.        Through a third-party contractor, the Forest Service prepared an Environmental Impact

Statement (“EIS”) to analyze the request for access pursuant to the Alaska National Interest

Lands Conservation Act (“ANILCA”). Id.

10.       A draft of the EIS was distributed for public comment in 2012. Id.

11.       On November 20, 2014, the Forest Service published the Final EIS (“FEIS”). Id.

12.       Kenneth Capps, an attorney for the United States Department of Agriculture’s Office of

General Counsel, was specifically involved in drafting the ANILCA section of the EIS and was

asked to review other portions of the document. Declaration of Lynne Hagen (“Hagen Decl.”)

¶ 9.

13.       The parties dispute whether the Forest Service reasonably anticipated future litigation

regarding the Wolf Creek project at the time of the EIS. Defendant’s Motion for Summary

Judgment (“MSJ”) ¶ 13; Plaintiff’s Response to the MSJ/Cross Motion for Summary Judgment

(“Response” or “Cross MSJ”) ¶ 13.

14.       The Forest Service issued a final ROD on May 21, 2015, approving the land exchange.

Sloan Decl. ¶ 11.

15.       Mr. Capps was asked to review draft and final documents relating to the 2015 ROD,

including the ROD itself. Hagen Decl. ¶ 9.

16.       Plaintiff, among others, challenged the decision in litigation pursuant to the APA (the

“prior APA litigation”), although litigation over the 2015 ROD and 2014 FEIS is still ongoing.

2
    The parties dispute the year, but that information is immaterial for purposes of this case.
                                                    3
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 4 of 48




Sloan Decl. ¶ 11; see Rocky Mountain Wild v. Dallas et al., 15-cv-01342-JLK (D. Colo. filed

June 24, 2015).

17.    The administrative record in the prior APA litigation was comprised of documents that

were directly or indirectly considered by the decision maker in connection with the May 21,

2015 ROD and FEIS for the Village at Wolf Creek access project.                Declaration of Gary

Blackwolf (“Blackwolf Decl.”) ¶ 2, ECF 52-2 at 1–3.

18.    That administrative record included over 18,000 pages of documents described as the

“conventional” administrative record, as well as approximately 45,000 additional pages of emails

and attached documents, all of which were produced to Plaintiff. Hagen Decl. ¶ 5; Blackwolf

Decl. ¶¶ 2–3.

19.    In the course of assembling that administrative record, the Forest Service conducted

broad searches across many employees’ files, returning a large dataset. Hagen Decl. ¶ 6. 3

20.    In addition to the documents produced to Plaintiff in the prior APA litigation, Plaintiff

has previously received documents in response to FOIA requests relating to the Wolf Creek

project. Sloan Decl. ¶ 15; see Rocky Mountain Wild, Inc. v. United States Forest Service, et al.,

14-cv-02496-WYD-KMT (D. Colo. filed Sept. 9, 2014); Rocky Mountain Wild, Inc. v. United

States Forest Service et al., No. 15-cv-00127-WJM-CBS (D. Colo. filed Jan. 19, 2015).

21.    Documents were produced to Plaintiff in connection with those prior FOIA requests

between 2014 and 2016. Sloan Decl. ¶ 22.



3
  Pursuant to the Court’s Practice Standards, in responding to the facts in a motion for summary
judgment,“[e]ach denial shall be accompanied by a brief factual explanation and a specific
reference to evidence in the record supporting the denial.” Practice Standards III.F. The Court
understands that in the FOIA context a citation to the record may not always be possible (e.g.,
denying on the basis that something does not exist). However, there must still be some
articulable description to aid the Court in understanding the denial. Plaintiff does not do that, so
its denial of this fact is improperly made.

                                                 4
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 5 of 48




22.     The district court set aside the 2015 ROD decision on May 19, 2017, and LMJV appealed

to the Tenth Circuit. Id. ¶ 11. That appeal was later dismissed. Id.

23.     The parties dispute whether the Forest Service had anticipated litigation at the time of the

2008 settlement and whether that expectation was heightened after the loss on the merits in 2017.

MSJ ¶ 23; Resp. ¶ 23.

24.     On July 19, 2018, the Rio Grande National Forest issued a new Draft ROD, approving

access to LMJV’s land through a right-of-way as opposed to a land exchange. Sloan Decl. ¶ 12.

25.     Before the Draft ROD was issued, in connection with this new decision, Forest Service

staff prepared a Biological Assessment (“BA”). Id.

26.     Forest Service staff also prepared a Supplemental Information Report (“SIR”) to

determine if the 2014 EIS required supplementation. Id.; ECF 52-4 at 1.

27.     The Forest Service also consulted with the U.S. Fish and Wildlife Service, which resulted

in a Biological Opinion (“BO”) issued on December 17, 2018. Sloan Decl. ¶ 12.

28.     The Forest Service received objections to the Draft ROD, including objections from

Plaintiff. Id. ¶ 13.

29.     The objections were considered, and a response was issued on November 19, 2018. Id.

30.     On February 27, 2019, the Rio Grande National Forest issued the Final ROD. Id.

31.     On May 28, 2019, Plaintiff initiated a lawsuit challenging the Final ROD. See Rocky

Mountain Wild et al. v. Dallas et al., Case No. 19-cv-01512-CMA (D. Colo. filed May 28, 2019)

(the “ongoing APA litigation”).




                                                 5
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 6 of 48




II.    Procedural History of Plaintiff’s FOIA Request

32.    On July 20, 2018, Plaintiff submitted a FOIA request to the Forest Service, Region 2,

seeking a broad range of documents relating to the Village at Wolf Creek Access Project and the

July 19, 2018 Draft ROD. Sloan Decl. ¶ 16; Exh. A.

33.    On August 7, 2018, the Forest Service sent a letter to Plaintiff, acknowledging receipt of

the request, seeking additional information to support Plaintiff’s fee waiver request, and noting

that the request had been assigned FOIA tracking number 2018-FS-R2-05258-F. Sloan Decl. ¶

17; Exh. B.

34.    The August 7, 2018 letter also noted that the FOIA request appeared to encompass

communications among the Forest Service, USDA’s Office of the General Counsel (“OGC”),

and the United States Department of Justice (“DOJ”) regarding the ongoing litigation involving

Plaintiff and the agency. Sloan Decl. ¶ 17; Exh. B at 3.

35.    The letter indicated that the Forest Service would construe the FOIA request not to

include such documents, which would be subject to privilege and for which Plaintiff could

expect to receive, at most, a large privilege log of records exempt from disclosure. Sloan Decl.

¶ 17. A large volume of documents was released in response to the FOIA request without

assertion of any FOIA exemption.

36.    The August 7, 2018 letter also noted that the FOIA request was complex and that

“exceptional circumstances” pursuant to 5 U.S.C. § 552(a)(6)(C) were present. Id.

37.    Plaintiff responded to the Forest Service’s inquiries by letter dated August 16, 2018. Id.

¶ 18; Exh. C.

38.    Plaintiff’s letter provided additional information in support of Plaintiff’s fee waiver

request. Sloan Decl. ¶ 18; Exh. C at 1–4. The letter also confirmed that the FOIA request did




                                                6
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 7 of 48




seek communications among the Forest Service, OGC, and DOJ relating to “any past or current

litigation” and insisted that any assertion of privilege for such documents “must be supported

within a lawful Vaughn index.” Sloan Decl. ¶ 18; Exh. C at 5.

39.       The Forest Service sent Plaintiff two additional letters, both dated September 5, 2018.

Sloan Decl. ¶ 19; Exh. D; Exh. E.

40.       The first letter granted Plaintiff’s fee waiver request. Sloan Decl. ¶ 19; Exh. D at 2.

41.       Also, that letter repeated that “exceptional circumstances” pursuant to 5 U.S.C.

§ 552(a)(6)(C) were present, due to the complexity of the FOIA request. Sloan Decl. ¶ 19; Exh.

D at 2.

42.       The second letter also stated that “exceptional circumstances” pursuant to 5 U.S.C.

§ 552(a)(6)(C) were present. Sloan Decl. ¶ 20; Exh. E at 4.

43.       Additionally, the second letter indicated that the Forest Service had assigned a separate

tracking number for the portion of Plaintiff’s FOIA request encompassing records that related to

prior and ongoing litigation involving Plaintiff and the agency. Sloan Decl. ¶ 20; Exh. E at 1–3.

44.       Subsequently, however, the Forest Service decided to consider all portions of the FOIA

request under the same, initially assigned tracking number, 2018-FS-R2-05258-F. Sloan Decl.

¶ 20.

III.      Forest Service’s Search

45.       The Forest Service interpreted the FOIA request to encompass all Forest Service records

relating to the Village at Wolf Creek Access Project. Id. ¶ 21.

46.       The Forest Service interpreted the FOIA request not to include any documents that

Plaintiff had already received or had access to, including documents produced or filed in prior




                                                    7
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 8 of 48




litigations to which Plaintiff was a party, and documents made available to the public through

Internet links or other means. Id.

47.    The Forest Service initially considered that the beginning cut-off date for documents in

response to the FOIA request would be November 20, 2014. Id. ¶ 22.

48.    However, the Forest Service ultimately determined that an appropriate beginning cut-off

date was May 22, 2015, because any documents dated prior to May 22, 2015 would likely be

duplicative of documents Plaintiff had already received or been provided access to. Id.

49.    A broad selection of documents relating to the Wolf Creek project was previously

produced not only in the administrative record in the prior APA case but in prior FOIA requests

from 2014 to 2016. Id.

50.    The Forest Service initially considered that the end cut-off date for documents in

response to this FOIA request would be July 20, 2018, the date of the request. Id. ¶ 23.

51.    Plaintiff objected to the July 20, 2018 cut-off date, and the Forest Service subsequently

determined to extend the cut-off date for documents responsive to this search to March 1, 2019.

Id.

52.    After the FOIA request was received, Ms. Sloan met with other Forest Service

individuals multiple times to discuss the scope of the request and documents likely to be

responsive and worked to identify those agency employees reasonably likely to have documents

responsive to the FOIA request. Id. ¶ 24.

53.    Based on those conversations, the Forest Service identified the employees listed below

because they had had an administrative or primary responsibility, or substantive involvement

regarding the development, review, administrative review, and/or issuance of the 2018 Draft

ROD and 2019 Final ROD. Id.




                                                8
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 9 of 48




54.     It was determined that communications relating to the Village at Wolf Creek access

project within the defined timeframe would have been routed through or originated by one or

more of these listed individuals.        Consequently, those individuals would have records of

documents relating to the project. Id.

55.     The Forest Service identified the following twenty-seven individuals as those likely to

have responsive records (the “custodians”): Brian Ferebee, Tammy Whittington, Jacque

Buchanan, Dan Dallas, Tom Malecek, Jenna Sloan, Steve Lohr, Valerie Baca, E. Lynn Burkett,

Jason Robertson, David Loomis, Bunni Maceo, Don Dressler, Deb Ryon, Patricia Hesch, Guy

Blackwolf, Kenneth Tu, Lynne Hagen, Lawrence Lujan, Olga Troxel, Peter McDonald, Melissa

Dressen, Oscar Martinez, Matthew Klein, Niccole Mortenson, Sara Beck, and Katie O’Conner.

Id. ¶ 25.

56.     The records of each of the twenty-seven custodians were searched for documents

potentially responsive to this FOIA request. Id. ¶ 28.

57.     Custodians—or the individuals conducting searches on behalf of custodians—were

instructed to search their records broadly, for “all agency communications and records pertaining

to the Village at Wolf Creek ANILCA access project and decision from May 22, 2015 through

March 1, 2019.” Id. ¶ 33; Supplemental Declaration of Jenna Sloan (“Supp. Sloan Decl.”) ¶ 14.

58.     Most of the custodians searched their own documents, using the search parameters they

identified as most likely to identify potentially responsive documents, as the custodians

themselves were best-positioned to know (i) where they would have potentially responsive

documents in their files and (ii) what search parameters would be best aimed to locate those

documents. Sloan Decl. ¶ 29.




                                                  9
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 10 of 48




 59.    The custodians’ searches of their own files encompassed the following records systems

 and search terms:

        A.     Bunni Maceo:

               i.     Records locations searched: Outlook/email

               ii.    Search terms used: “Wolf Creek”; “VWC”; “LMJV”

        B.     Don Dressler:

               i.     Records locations searched: Hard copy permit files, C: drive,
                      Outlook/emails

               ii.    Search terms used: “Wolf Creek”; “Village at Wolf Creek”; “Village at
                      Wolf Creek Access Project”

        C.     Deb Ryon:

               i.     Records locations searched: Hard copy files, computer Village at Wolf
                      Creek file, Outlook/emails

               ii.    Search terms used: “VWC”; names of Forest Service employees involved
                      in the Village at Wolf Creek access project

        D.     Jason Robertson:

               i.     Records locations searched: Outlook/email and archives

               ii.    Search terms used: “Wolf Creek”; “Wolf”

        E.     Jenna Sloan:

               i.     Records locations searched: Hard copy files, computer hard drive,
                      Outlook/email

               ii.    Search terms used: “WCV”; “Wolf Creek”; “Village at Wolf Creek”

        F.     Kenneth Tu:

               i.     Records locations     searched:   Notebook,    computer     hard   drive,
                      Outlook/email

               ii.    Search terms used: Mr. Tu individually reviewed documents that he
                      located that were potentially related to the Village at Wolf Creek access



                                              10
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 11 of 48




                   project and provided them to be processed and reviewed as part of the
                   FOIA response as appropriate.

       G.   Lynne Hagen:

            i.     Records locations searched: Hard copy files, Outlook/email, email
                   archive, Pinyon (a file management system used by the Forest Service in
                   some instances), C: drive

            ii.    Search terms used: Ms. Hagen did not apply individual search terms as her
                   documents relating to the Village at Wolf Creek access project were
                   organized into specific folders in various locations. She provided all
                   documents from those locations to be processed and reviewed as part of
                   the FOIA response.

       H.   Lawrence Lujan:

            i.     Records locations searched: Outlook/email, computer system, Pinyon

            ii.    Search terms used: “Village at Wolf Creek access project”

       I.   Patricia Hesch:

            i.     Records locations searched: Outlook/email, folders titled “5430 Land
                   Exchange/Wolf Creek” and “Documents/Wolf Creek”

            ii.    Search terms used: “Wolf Creek”

       J.   Peter McDonald:

            i.     Records locations searched: Hard drive folder dedicated to the Wolf Creek
                   project; Outlook/email folder dedicated to the Wolf Creek project; Pinyon
                   folder dedicated to the Wolf Creek project

            ii.    Search terms used: Mr. McDonald applied search terms for an earlier
                   search, but his search performed in March 2019 did not use keyword
                   searches because he knew where in his files potentially responsive
                   documents would have been stored, and he provided all the files from
                   those locations.

       K.   Steve Lohr:

            i.     Records locations searched: Outlook/email, computer

            ii.    Search terms used: “Wolf Creek”; “Leavell-McCombs Joint Venture”




                                           11
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 12 of 48




       L.   Valerie Baca:

            i.     Records locations searched: Outlook/email, computer system

            ii.    Search terms used: “Village at Wolf Creek Access Project”; “VWC”;
                   “Wolf Creek”

       M.   Olga Troxel:

            i.     Records locations searched: Outlook/email, C: drive folder titled
                   “C:\WorkSpace\RODetail2018\WolfCreek”

            ii.    Search terms used: “VWC”; “Wolf Creek”; “Village at Wolf Creek”

       N.   Melissa Dressen:

            i.     Records locations searched: Outlook/email, computer hard drive

            ii.    Search terms used: “Wolf Creek”, names of Appeal Team members

       O.   Katie O’Connor:

            i.     Records locations searched: Outlook/email, computer hard drive

            ii.    Search terms used: “Wolf Creek”

       P.   Guy Blackwolf:

            i.     Records locations searched: Outlook/email via Proofpoint

            ii.    Search terms used: Mr. Blackwolf did not use search terms, but did a
                   search of his records that did not identify any potentially responsive
                   records that would have been unique—that is, not present in the records of
                   other custodians for this FOIA response.

       Q.   E. Lynn Burkett:

            i.     Records locations searched: Hard copy records, Outlook/email

            ii.    Search terms used: “Wolf Creek”

       R.   Matthew Klein:

            i.     Records locations searched: laptop PC, Outlook/email




                                           12
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 13 of 48




                ii.     Search terms used: “Wolf”; “RART”; “Capps”; “Troxel”; “Martinez”;
                        “Oscar”

         S.     Niccole Mortenson:

                i.      Records locations searched: Hard drive, Outlook/emails

                ii.     Search terms used: “Wolf Creek”; “Response”; date ranges of
                        administrative review

         T.     Oscar Martinez:

                i.      Records locations searched: Word documents, Outlook/emails

                ii.     Search terms used: “Wolf Creek”; “RART”

 Id. ¶ 1–2, 30; Supp. Sloan Decl. ¶ 2. 4

 60.     David Loomis also did a search, which identified no responsive documents. Sloan Decl.

 ¶ 31.

 61.     Brian Ferebee, Jacque Buchanan, Tammy Whittington, Dan Dallas, and Tom Malecek

 delegated the task of searching their records to their administrative assistants. Sloan Decl. ¶ 32.

 62.     The review of Mr. Ferebee, Ms. Buchanan, Ms. Whittington, Mr. Dallas, and Mr.

 Malecek’s files encompassed the following records systems and search terms:

         U.     Brian Ferebee:

                i.      Records locations searched: Computer and Outlook/emails

                ii.     Search terms used: “Village at Wolf Creek”; “Record of Decision”;
                        “Village”; “Wolf Creek”; “ANILCA”

         V.     Jacque Buchanan:

                i.      Records locations searched: Computer and Outlook/emails


 4
  The Court notes that not all persons identified in the Vaughn index conducted a search for
 potentially responsive records. ECF 49-1, 49-2 at ¶ 25, 49-11. The Court also notes that Sara
 Beck, a Forest Planner and Environmental Coordinator in Fort Collins, Colorado, was identified
 as a custodian, but the information related to her search was not provided to the Court. Neither
 party addresses her absence from the list.

                                                  13
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 14 of 48




                ii.    Search terms used: “Wolf Creek”; “Village at Wolf Creek ANILCA”

        W.      Tammy Whittington:

                i.     Records locations searched: Computer and Outlook/emails

                ii.    Search terms used: “Wolf Creek”; “LMJV”; “ANILCA”; “Village at Wolf
                       Creek ANILCA”

        X.      Dan Dallas:

                i.     Records locations searched: Computer/Outlook via Proofpoint Enterprise
                       Archive, Outlook via workstation

                ii.    Search terms used: “Village at Wolf Creek”; “Wolf Creek”; “VWC”;
                       “WCV”; “Red McCombs”; “McCombs”; “Clint Jones”; “Dusty Hicks”;
                       “LMJV”; “Leavell-McCombs Joint Venture”; “Leavell-McCombs”;
                       “USFWS”; “FWS”; “CPW”; “Colorado Parks and Wildlife”; “Regional
                       Office”; “RO”; “CDOT”; “Colorado Department of Transportation”

        Y.      Tom Malecek:

                i.     Records locations searched: Computer/Outlook via Proofpoint Enterprise
                       Archive

                ii.    Search terms used: “Village at Wolf Creek”; “Wolf Creek”; “VWC”;
                       “WCV”; “Red McCombs”; “McCombs”; “Clint Jones”; “Dusty Hicks”;
                       “LMJV”; “Leavell-McCombs Joint Venture”; “Leavell-McCombs”;
                       “USFWS”; “FWS”; “CPW”; “Colorado Parks and Wildlife”; “Regional
                       Office”; “RO”; “CDOT”; “Colorado Department of Transportation”

 Id.

 63.    Most custodians conducted two separate rounds of searches. Id. ¶ 35.

 64.    All of the twenty-seven custodians’ files were searched after March 1, 2019, the end cut-

 off date for documents responsive to the FOIA request. Id.

 65.    The searches of the custodians’ records were conducted in a manner likely to identify

 responsive records. Id. ¶¶ 28, 35.




                                               14
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 15 of 48




 66.      Potentially responsive documents located in the searches of custodians’ records were

 saved electronically, in folders on a shared location on the Forest Service’s Pinyon content-

 management system, organized by the custodians’ last names. Id. ¶ 36.

 67.      The identified potentially responsive documents were processed and converted to PDF

 format using FOIAXpress, the system the Forest Service typically uses to process FOIA

 requests. Id. ¶¶ 37–38.

 68.      Following review of the documents, the Forest Service determined that no other

 custodians should be searched, as their records were not reasonably likely to contain unique

 documents not already captured by the searches the identified custodians had performed. Id.

 ¶ 39.

 69.      The searches the Forest Service conducted identified those individuals and locations

 reasonably likely to contain records responsive to Plaintiff’s FOIA request. 5 Id. ¶ 42.

 IV.      Forest Service Review and Production of Documents

 70.      The Forest Service’s process of reviewing documents in response to the FOIA request

 involved multiple steps and a team of reviewers. Id. ¶ 42.

 71.      The review team sifted through the identified potentially responsive documents to

 eliminate documents not responsive to the FOIA request. 6 Id.

 72.      The review team endeavored to remove documents that, as evident on their face, had

 previously been produced to Plaintiff or otherwise made publicly available. Id.

 73.      The review team also reviewed documents for the applicability of any FOIA exemptions,

 and applied redactions to all or parts of the pages of each document. Id. ¶ 43.




 5
     See Footnote 3, supra.
 6
     Id.

                                                 15
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 16 of 48




 74.    As part of the Forest Service’s review process, reviewers endeavored to cull documents

 that were outside the timeframe of between May 22, 2015 and March 1, 2019. Id. ¶ 44.

 75.    A significant number of documents dated before May 22, 2015 were ultimately included

 in the productions, due at least in part to older documents and communications being attached to

 communications that did fall within the relevant timeframe. Id.

 76.    The documents responsive to the FOIA request were reviewed to ensure that all

 reasonably segregable information not subject to a FOIA exemption had been released in the

 documents produced to Plaintiff. 7 Id. ¶ 57.

 77.    Between March 2019 and March 2020, the Forest Service made twenty-seven rolling

 document productions to Plaintiff. Id. ¶ 46; Exh. F.

 78.    The Forest Service provided Plaintiff with amended, replacement productions for two of

 the rolling productions shortly after it was discovered that exempt material had been

 inadvertently included without proper redactions. 8 Sloan Decl. ¶ 47; Exh. G.

 79.    Following the Court’s order of April 23, 2019 that the Forest Service increase its pace of

 productions, each of the Forest Service’s biweekly rolling productions included at least 6,000

 pages, some of which were previously released agency records and copies of the same document.

 Sloan Decl. ¶ 48; see ECF 29-30, 32, 36-12, 36-13.

 80.    In light of the large volume of documents at issue, and the fact that a significant

 proportion of those documents involved the application of one or more privileges, the Forest

 Service engaged an experienced, qualified outside contractor to assist with preparing the final

 Vaughn index in this matter. Sloan Decl. ¶ 50; Supp. Sloan Decl. ¶ 28.



 7
  Id.
 8
  Plaintiff disputes the use of the word “inadvertent” in this fact. For why inadvertent is
 appropriately used, see this Court’s prior order at ECF 41 at 2.

                                                 16
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 17 of 48




 81.      As part of that process, the Forest Service also asked the contractor to review the

 documents that had been produced once more, to determine whether any redactions that were

 applied to the documents when they were initially produced should be reduced or removed.

 Sloan Decl. ¶ 50.

 82.      As part of the contractor’s review, the previously produced documents were loaded into a

 document review platform and analyzed to identify duplicate and near-duplicate documents. Id.

 ¶ 51. The contractor also reviewed previously produced documents and reduced or removed

 redactions when it deemed appropriate to do so. Id. ¶¶ 52–53; Supp. Sloan Decl. ¶ 27; ECF 49-2

 at ¶¶ 52–53.

 83.      Identifying duplicate documents was meant to ensure that FOIA exemptions were being

 asserted consistently across duplicate and near-duplicate documents. 9 Sloan Decl. ¶ 51.

 84.      In consultation with Forest Service individuals and attorneys for Defendants, the

 contractor reviewed the previously produced documents and reduced or removed redactions

 where it was deemed appropriate to do so. Id. ¶ 52; Supp. Sloan Decl. ¶ 27.

 85.      When it was not deemed appropriate to reduce or remove redactions from the previously

 produced documents, the contractor was instructed to reproduce the original redactions on the

 documents in the document review platform, such that the same information that was redacted

 when the document was initially produced would be redacted in the reproduction. Sloan Decl.

 ¶ 53.

 86.      On September 10, 2020, the Forest Service reproduced to Plaintiff, although not entirely

 in a searchable format, all of the documents that had previously been included in the rolling

 productions in response to the FOIA request. 10 Id. ¶ 54; Exh. H.



 9
     See Footnote 3, supra.

                                                 17
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 18 of 48




 87.    The September 10, 2020 reproduction included the documents for which it had been

 determined that the redactions applied when the documents were initially produced should be

 reduced or removed. Sloan Decl. ¶ 54.

 88.    After the completion of the rolling productions in March 2020, Plaintiff first raised a

 concern about the documents having been produced as combined PDFs. 11 Id. ¶ 54.

 89.    The September 10, 2020 reproduction included each document as an individual, non-

 searchable PDF file. Id.; Supp. Sloan Decl. ¶¶ 20, 22–24.

 90.    The September 10, 2020 reproduction also included two pages that were inadvertently

 omitted from the prior rolling productions. 12 Sloan Decl. ¶ 55; Exh. H.

 91.    In total, including redactions, the Forest Service has produced 14,740 documents

 encompassing 140,637 pages to Plaintiff in response to the FOIA request. Sloan Decl. ¶ 55.

 V.     FOIA Exemptions

 92.    In the course of the review of documents responsive to the FOIA request, the government

 determined that certain information responsive to the request should be withheld under FOIA

 Exemptions 2, 4, 5, and 6. Id. ¶ 58.

 93.    The Forest Service redacted agency telephone conference numbers and passcodes

 pursuant to Exemptions 2 and 5. Id. ¶ 59.

 94.    The Forest Service believes that the internal agency teleconference numbers and

 passcodes are exempt from disclosure pursuant to the commercial information privilege under

 Exemption 5. Id. ¶ 64.


 10
    “[I]n the interest of cooperation,” Defendant produced these documents to Plaintiff in
 searchable format on February 4, 2021. ECF 60.
 11
    Plaintiff’s opposition to this fact cites Exhibit 5 which is a series of emails between the parties’
 counsel. Those emails concern the searchability of the PDFs as opposed to the combination of
 documents into PDFs.
 12
    See Footnote 8, supra.

                                                   18
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 19 of 48




 95.       The agency teleconference numbers and passcodes are shared internally for the purpose

 of conducting official government business. Id. ¶ 64.

 96.       Release of the agency teleconference numbers and passcodes would harm the

 government’s financial interest in maintaining the integrity of the commercial telephonic systems

 it contracts for. Id.

 97.       The parties dispute whether these teleconference numbers and passcodes relate solely to

 internal agency practices and whether they are of little to no public interest. MSJ ¶ 97; Resp.

 ¶ 97.

 98.       Disclosure of these numbers could allow individuals outside the agency to dial into the

 agency’s telephone conference system and obtain unauthorized access to agency information and

 disrupt agency operations. 13 Sloan Decl. ¶ 64.

 99.       The Forest Service also redacted confidential commercial and financial information from

 a small number of documents, including corporate bank account numbers, estimated insurance

 premiums, and information provided in connection with billing statements from Plaintiff’s

 counsel, pursuant to Exemption 4. Id. ¶ 60.

 100.      Consistent with the broad scope of the FOIA request and as a result of Plaintiff’s request

 to include documents created in the course of litigation, a large number of documents were

 withheld in full or in part pursuant to the attorney-client privilege and/or work product protection

 under Exemption 5. See id. ¶¶ 17–18, 62–63, 72; Exh. C; Exh. I.

 101.      The records withheld pursuant to Exemption 5 constitute inter- or intra-agency

 documents because they were shared within the Forest Service or with other government

 agencies. Id. ¶ 65.



 13
      See Footnote 3, supra.

                                                   19
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 20 of 48




 102.   As indicated on the Vaughn index, records withheld pursuant to Exemption 5 were not

 shared with any non-government persons, other than the contractor hired by the Forest Service to

 assist with the preparation of the Vaughn index. Sloan Decl. ¶ 65; Supp. Sloan Decl. ¶¶ 29–30.

 103.   Many, but not all, documents were withheld for both attorney-client privilege and work

 product. Sloan Decl. ¶ 63; Exh. I.

 104.   The information withheld pursuant to the attorney-client privilege consists largely of: (i)

 communications among Forest Service personnel, OGC attorneys, and/or DOJ attorneys in the

 course of seeking or providing the attorney’s legal advice, or seeking or providing information

 necessary to provide legal advice; and (ii) documents reflecting OGC and/or DOJ attorneys’

 legal advice in the form of comments or drafts. Sloan Decl. ¶ 62; Hagen Decl. ¶ 9; Exhibit I.

 105.   Defendant asserts that disclosure of the material withheld pursuant to the privilege would

 reveal confidential, attorney-client privileged information. Sloan Decl. ¶ 62.

 106.   A significant number of draft documents, and communications relating to draft

 documents, were redacted for work product as they were prepared by, or at the direction or

 supervision of, attorneys in the context of ongoing or foreseeable litigation under the APA and/or

 FOIA. Sloan Decl. ¶ 63; Hagen Decl. ¶¶ 7–11; Exh. I.

 107.   The Vaughn index indicates that the documents withheld in part or in whole as protected

 work product were prepared by or at the direction or under the supervision of an attorney, in the

 course of ongoing or anticipated foreseeable litigation. Sloan Decl. ¶ 63; Exh. I.

 108.   The Forest Service contends that disclosures of the material withheld as work product

 would reveal attorney mental impressions and factual work product. Sloan Decl. ¶ 63; Hagen

 Decl. ¶¶ 8–9, 11.




                                                 20
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 21 of 48




 109.    The Forest Service has redacted personal information including individuals’ home

 addresses, personal telephone numbers, personal email addresses, usernames and passwords, and

 taxpayer identification numbers, pursuant to Exemption 6. Sloan Decl. ¶ 66; Exh. I.

 110.    Defendant believes that disclosure of this information would serve little to no public

 interest and would constitute an unwarranted invasion of the individuals’ privacy. Sloan Decl.

 ¶ 66.

 111.    In total, 7,757 documents were withheld in whole or in part pursuant to one or more

 FOIA exemptions. Id. ¶ 67.

 112.    After the review of documents by the Forest Service and the contractor, the Forest

 Service proffers that no additional meaningful, non-exempt information contained in the

 documents can be disclosed. Id. ¶ 75.

 113.    Throughout its response to the FOIA request, the Forest Service has endeavored to

 address issues raised by Plaintiff where possible. Id.

 114.    In an effort to address issues the Forest Service believed were raised by Plaintiff, among

 other things, the Forest Service extended the end cut-off date of the search by several months,

 considered the FOIA request under a single tracking number, reproduced all previously produced

 documents to Plaintiff as individual PDFs, and included information on the Vaughn index

 consistent with Plaintiff’s expressed preferences. Id. ¶¶ 75–76.

 115.    The Forest Service’s efforts to accommodate Plaintiff’s request and concerns throughout

 this process have substantially increased the effort and resources required to produce documents

 and a Vaughn index in connection with this FOIA request. Id. ¶ 77.




                                                 21
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 22 of 48




                                      LEGAL STANDARDS

        A motion for summary judgment serves the purpose of testing whether a trial is required.

 Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). The Court shall grant

 summary judgment if the pleadings, depositions, answers to interrogatories, admissions, or affidavits

 show there is no genuine issue of material fact, and the moving party is entitled to judgment as a

 matter of law. Fed. R. Civ. P. 56(c). A fact is material if it might affect the outcome of the suit

 under the governing substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

        The moving party bears the initial responsibility of providing to the Court the factual basis

 for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “The moving party may

 carry its initial burden either by producing affirmative evidence negating an essential element of

 the nonmoving party’s claim, or by showing that the nonmoving party does not have enough

 evidence to carry its burden of persuasion at trial.” Trainor v. Apollo Metal Specialties, Inc., 318

 F.3d 976, 979 (10th Cir. 2002). Only admissible evidence may be considered when ruling on a

 motion for summary judgment. World of Sleep, Inc. v. La-Z-Boy Chair Co., 756 F.2d 1467,

 1474 (10th Cir. 1985).

        If the movant properly supports a motion for summary judgment, the non-moving party

 has the burden of showing there are issues of material fact to be determined. Celotex, 477 U.S.

 at 322. That is, the opposing party may not rest on the allegations contained in his complaint but

 must respond with specific facts showing a genuine factual issue for trial. Fed. R. Civ. P. 56(e);

 Scott v. Harris, 550 U.S. 372, 380 (2007) (“The mere existence of some alleged factual dispute

 between the parties will not defeat an otherwise properly supported motion for summary

 judgment; the requirement is that there be no genuine issue of material fact.”); see also Hysten v.

 Burlington N. & Santa Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). These specific facts may




                                                  22
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 23 of 48




 be shown “‘by any of the kinds of evidentiary materials listed in Rule 56(c), except the mere

 pleadings themselves.’” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998)

 (quoting Celotex, 477 U.S. at 324). “[T]he content of summary judgment evidence must be

 generally admissible and . . . if that evidence is presented in the form of an affidavit, the Rules of

 Civil Procedure specifically require a certain type of admissibility, i.e., the evidence must be

 based on personal knowledge.” Bryant v. Farmers Ins. Exch., 432 F.3d 1114, 1122 (10th Cir.

 2005). Where, as here, the Court is presented with cross-motions for summary judgment, the

 Court “must view each motion separately, in the light most favorable to the non-moving party,

 and draw all reasonable inferences in that party’s favor.” United States v. Supreme Court of New

 Mexico, 839 F.3d 888, 907 (10th Cir. 2016) (internal quotations omitted).

                                             ANALYSIS

        Plaintiff disputes both the adequacy of Defendant’s search for responsive documents and

 Defendant’s specific withholdings of the documents it provided. The Court will begin with a

 discussion of FOIA generally, followed by an examination of the reasonableness of the search,

 and ending with whether Defendant properly withheld the contested information pursuant to

 FOIA’s Exemptions 2, 4, 5, and 6.

 I.     FOIA

        FOIA “generally provides that the public has a right of access, enforceable in court, to

 federal agency records, subject to nine specific exemptions.” Anderson v. U.S. Dep’t of Health &

 Human Serv., 907 F.2d 936, 941 (10th Cir. 1990); see also Milner v. Dep’t of Navy, 562 U.S.

 562, 564 (2011) (“(FOIA) requires federal agencies to make Government records available to the

 public, subject to nine exemptions for specific categories of material.”). It provides that “[a]ny

 reasonably segregable portion of a record shall be provided to any person requesting such record




                                                  23
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 24 of 48




 after deletion of the portions which are exempt.” 5 U.S.C. § 552(b). A district court in any

 FOIA action challenging an agency decision to withhold records reviews the agency’s decision

 not to disclose de novo, Herrick v. Garvey, 298 F.3d 1184, 1189 (10th Cir. 2002), reading the

 act broadly in favor of disclosure and construing its exemptions narrowly. Hull v. I.R.S., U.S.

 Dep’t of Treasury, 656 F.3d 1174, 1177 (10th Cir. 2011); Anderson, 907 F.2d at 941. When

 considering motions for summary judgment in the FOIA context, “if a review of the record raises

 substantial doubt, particularly in view of well defined requests and positive indications of

 overlooked materials, summary judgment is inappropriate.” Valencia-Lucena v. United States

 Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999).

 II.    Whether Defendant’s Declarations Are Entitled to Substantial Weight

        “If an agency has been sued by an individual because the agency has refused to release

 documents, the agency ‘bears the burden of justifying nondisclosure.’” Herrick, 298 F.3d at

 1189 (quoting Anderson, 907 F.2d at 941); San Juan Citizens All. v. U.S. Dep’t of the Interior, 70

 F. Supp. 3d 1214, 1218 (D. Colo. 2014) (“The burden is on the government to justify its decision

 to withhold or redact documents.”). “To satisfy its burden of proof under FOIA, an agency

 typically submits affidavits.” Hull, 656 F.3d 1174, 1177 (10th Cir. 2011).

        [A]ffidavits must show, with reasonable specificity, why the documents fall
        within the exemption. The affidavits will not suffice if the agency’s claims are
        conclusory, merely reciting statutory standards, or if they are too vague or
        sweeping. If the affidavits provide specific information sufficient to place the
        documents within the exemption category, if the information is not contradicted in
        the record, and if there is no evidence in the record of agency bad faith, then
        summary judgment is appropriate.

 Id. (quoting Quiñon v. FBI, 86 F.3d 1222, 1227 (D.C. Cir. 1996)).

        In addition to affidavits, an agency may submit a Vaughn index. “A Vaughn index is a

 compilation prepared by the government agency . . . listing each of the withheld documents and




                                                24
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 25 of 48




 explaining the asserted reason for its nondisclosure.” Id. at 1178 n.2 (quoting Anderson, 907

 F.2d at 940 n.3). “A Vaughn index must be adequately detailed to permit the court to determine

 whether a sufficient factual basis exists to support the agency’s refusal to disclose the

 information at issue.” Rocky Mountain Wild, Inc. v. United States Forest Service, 138 F. Supp.

 3d 1216, 1223 (D. Colo. 2015) (quoting Anderson, 907 F.2d at 941). Like with the affidavits, if

 the Vaughn index is reasonably clear, specific, and detailed, it is accorded substantial weight.

 Rocky Mountain Wild, Inc. v. United States Bureau. of Land Mgmt., 455 F. Supp. 3d 1005, 1030

 (D. Colo. 2020) (citation omitted) (hereafter, “BLM Case”).

        Defendant argues that its affidavits and Vaughn index are entitled to a presumption of

 good faith and to be afforded substantial weight. MSJ at 23. Plaintiff raises several arguments

 against affording the affidavits any amount of deference. First, Plaintiff cautions the Court that

 “[c]aselaw applying agency-deferential standards must be relied upon with great care, if at all.”

 Resp. at 19. Plaintiff cites to an Eleventh Circuit case that held that Congress “approved of

 deference within the specific context of” certain FOIA Exemptions not at issue here. Broward

 Bulldog, Inc. v. U.S. Dep’t of Justice, 939 F.3d 1164, 1183 (11th Cir. 2019). However, that case

 did not preclude the presumption of good faith as to other Exemptions. In fact, numerous other

 cases have given weight to an agency’s affidavits when considering other Exemptions. See, e.g.,

 Al-Turki v. DOJ, 175 F. Supp. 3d 1153, 1170, 1176–77 (D. Colo. 2016).

        Second, Plaintiff proffers that courts “have recognized that the Department of Justice has

 increasingly aided federal agencies who engage in various evasive games, instead of ensuring

 agencies maintain fidelity to FOIA’s legislative purpose that charges federal employees with

 ensuring citizens are able to use FOIA to know what their government is up to.” Resp. at 20–21.

 Plaintiff does not further explain how the DOJ has allegedly aided the Forest Service in “evasive




                                                25
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 26 of 48




 games” in this case nor articulated a reason for why, as a general mater, an increase in aid to

 federal agencies in supposed “evasive games” warrants a finding that an agency’s declarations

 should not be given substantial weight. Without further support, the Court finds Plaintiff’s

 argument here unpersuasive.

        Third, Plaintiff avers that Defendant has not brought its affidavits in good faith; instead,

 Plaintiff argues that Defendant has engaged in a series of bad faith acts. One such alleged act is

 Defendant’s September 10, 2020 reproduction of documents in a non-text searchable format.

 Resp. ¶ 86 (“Producing non-searchable records that were once searchable is evidence of agency

 bad faith.”). Plaintiff does not cite a single case for the proposition that failure to produce

 records in a searchable format constitutes bad faith such that affidavits submitted by the agency

 should not be given substantial weight. Even if it had, this argument is likely a moot issue since

 Defendant, “in the interest of cooperation and efficiency,” voluntarily reproduced the September

 10, 2020 reproduction in a searchable format. ECF 60.

        Another of Plaintiff’s allegations of Defendant’s alleged bad faith is the contention that

 David Loomis possessed no agency records while preparing a Vaughn index that withheld

 dozens of records involving Mr. Loomis. Resp. ¶ 60. Specifically, Plaintiff argues that “[i]t is

 troubling that David Loomis, who clearly possesses responsive records, ‘did not identify any

 potentially responsive documents.’” Plaintiff’s Reply in Support of Cross MSJ (“Reply”) at 13

 (internal citation and quotation omitted). In so arguing, Plaintiff identified roughly 231 instances

 in which Mr. Loomis’ names appeared on the Vaughn index. Resp. ¶ 60. Of those, only one

 showed a communication in which no other custodian was also identified. Without more, the

 Court finds that Plaintiff’s belief that Mr. Loomis should have had more responsive documents is

 a “purely speculative claim[ ] about the existence and discoverability of other documents.”




                                                 26
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 27 of 48




 SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197, 1200 (D.C. Cir. 1991). As such, Plaintiff’s

 assertion cannot be used to rebut the presumption of good faith accorded to the Forest Service’s

 affidavits. Id.

         Plaintiff also suggests that Defendant’s demand for Plaintiff to narrow its request to

 exclude documents created in the course of litigation is an act of bad faith. Resp. ¶ 100. Plaintiff

 explains that “[l]itigation records are regularly requested from all levels of the federal

 government, including the files of litigating attorneys in the Department of Justice.”            Id.

 However, that explanation does not, on its face, provide the Court with insight as to why

 Defendant’s actions were in bad faith. Plaintiff cites to a document in another filing (ECF 36-

 13), but the cited excerpt merely reflects that a custodian looked for records in a specific location

 because that is where is the custodian believed that relevant information would be located. Resp.

 ¶ 100; see Sloan Decl. ¶ 33. Again, this does nothing to convince the Court of Defendant’s

 purported bad faith.

         Plaintiff’s fourth argument on bad faith is that Defendant acted in bad faith by not

 designating additional custodians. Resp. at 22. Plaintiff provides no further explanation for why

 an alleged failure to designate additional custodians is per se bad faith on the part of Defendant.

 Regardless, as described elsewhere in this Order, the Court finds Defendant’s use and choice of

 custodians reasonable, so there is no bad faith on this point.

         Finally, Plaintiff contends that “[t]he arbitrary and capricious actions and circumstances

 surrounding the Forest Service handling of the FOIA request increased the time and effort

 required for FOIA compliance and is part of a pattern of delaying production until after the

 agency action has completed.” Resp. ¶ 115. Such an assertion concerns claims that are no

 longer active in this case, but for which “Plaintiff reserves the right to revive . . . based on




                                                  27
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 28 of 48




 previously withheld records released with summary judgment filings.”           Resp. ¶ 115 n.1.

 Regardless of whether such arguments are appropriately raised here without live claims, for the

 reasons described elsewhere, the Court finds that Defendant has acted reasonably. As such, this

 catch-all argument of arbitrary and capricious does not convince the Court of bad faith.

        Although Plaintiff does not specifically challenge the sufficiency of the affidavits

 themselves, the Court considers for itself whether they are adequately submitted for review. In

 the context of FOIA, “personal knowledge” is satisfied if the declarant “attests to [her] personal

 knowledge of the procedures used in handling a FOIA request and [her] familiarity with the

 documents in question.” Barnard v. U.S. Dep’t of Homeland Sec., 531 F. Supp. 2d 131, 138

 (D.D.C. 2008); Schoenman v. FBI, 575 F. Supp. 2d 166, 171 (D.D.C. 2008); see also Carter,

 Fullerton & Hayes LLC v. FTC, 520 F. Supp. 2d 134, 146 (D.D.C. 2007) (“The declaration of an

 agency official who is knowledgeable about the way in which information is processed and is

 familiar with the documents at issue satisfies the personal knowledge requirement.”). Based on

 the explanation Ms. Sloan and Ms. Hagen provided in paragraphs five and three, respectively, of

 their declarations, their averments satisfy the personal knowledge requirement. The Court also

 notes that caselaw holds that a declarant’s reliance on information gathered from other sources in

 a FOIA case does not amount to inadmissible hearsay. See, e.g., DiBacco v. Dep’t of the Army,

 926 F.3d 827, 833 (D.C. Cir. 2019) (“[A]lthough some of the information was relayed to [the

 declarant] by her subordinates, declarations in FOIA cases may include such information without

 running afoul of Rule 56.”); Carney v. DOJ, 19 F.3d 807, 814 (2d Cir. 1994) (“An affidavit from

 an agency employee responsible for supervising a FOIA search is all that is needed to satisfy

 Rule 56(e); there is no need for the agency to supply affidavits from each individual who

 participated in the actual search.” (citations omitted)).




                                                   28
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 29 of 48




 III.   Whether Defendant’s Search Was Reasonable

        Plaintiff challenges the reasonableness of Defendant’s search on four primary grounds.

 First, the search improperly excluded offices and employees likely to have responsive records.

 Resp. at 22–25. Second, Defendant used unreasonably narrow search terms. Id. at 25–28.

 Third, Defendant’s search locations were arbitrary. Id. at 28–30. Fourth, Defendant’s temporal

 date range was unreasonably narrow. Id. at 30–32. Defendant rejects all these contentions. The

 Court will address each in turn.

        A.      Offices and Employees Likely to Have Responsive Records

        FOIA’s reasonableness standard “does not require [an agency] to search every record

 system or to demonstrate that no other potentially responsive documents might exist.” Rocky

 Mountain Wild, Inc., 138 F. Supp. 3d at 1221. However, an agency must “show that it made a

 good faith effort to conduct a search for the requested records, using methods which can be

 reasonably expected to produce the information requested.” Id. (quoting Oglesby, 920 F.2d at

 68). As a result, if the agency knows or reasonably believes that another office “has or is likely

 to have responsive documents[,]” Friends of Blackwater v. U.S. Dep’t of the Interior, 391 F.

 Supp. 2d 115, 121 (D.D.C. 2005) (quoting 43 C.F.R. § 2.22(a)(1)), the agency must forward

 along the request. A search becomes inadequate if an agency fails to pursue “clear leads”

 indicating that other individuals or offices should be searched. See Coleman v. Drug

 Enforcement Admin., 134 F. Supp. 3d 294, 301–02 (D.D.C. 2015). Conversely, “[s]peculative

 claims about the existence of additional documents are insufficient to rebut the presumption of

 good faith.” Id. at 301 (internal quotation marks omitted).

        Plaintiff asked for “[r]esponsive records [that] may be maintained in various levels of the

 [Forest Service’s] organizational structure, including the Local Offices, State and Regional




                                                 29
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 30 of 48




 Offices, Office of General Counsel, and Washington D.C. Offices.” ECF 49-3 at 1. Plaintiff

 contends that Defendant’s submitted affidavits do not identify any search conducted across those

 offices, “particularly the Office of General Counsel and the Washington D.C. Offices.” Resp. at

 22. For support that Defendant has not carried its summary judgment burden, Plaintiff cites to

 Information Network for Responsible Min. v. Bureau of Land Management, 611 F. Supp. 2d

 1178, 1185 (D. Colo. 2009) (hereafter, “Inform Case”) and the BLM Case.

        In the Inform Case, the court held that the agency’s search was unreasonable, in part,

 because the submitted declarations provided “no indication that the agency made any effort to

 determine whether [agency] personnel in any other office . . . participated in the agency’s

 decision-making regarding the [program at issue] and thus may have responsive records in their

 control or possession.” 611 F. Supp. 2d at 1185. Similarly, in the BLM Case, the court found the

 defendant’s search unreasonable because it had “not presented any evidence showing that it took

 steps to determine whether employees in the Washington, D.C. office posess[ed] documents.”

 455 F. Supp. 3d at 1026.

        This case is materially different.    Of Defendant’s identified custodians, one, Katie

 O’Conner, was a communications director in the Forest Service’s Washington D.C. office and

 conducted a search of potentially responsive documents. Sloan Decl. ¶¶ 25(aa), 30(o). The

 custodian selection process included conversations with various Forest Service individuals who

 determined that “communications relating to the Village at Wolf Creek access project within the

 defined timeframe would have been routed through or originated by one or more of” the

 custodians. Id. ¶ 24. Specifically, the custodians were identified because they were determined

 “has having an administrative or primary responsibility, or substantive involvement regarding the

 development, review, administrative review, and/or issuance of the 2018 Draft ROD and 2019




                                                30
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 31 of 48




 Final ROD.” Id. The supplemental affidavit further describes that “employees of the Forest

 Service’s Washington Office and other National Forest or Regional Offices were not reasonably

 likely to have unique responsive documents.” Supp. Sloan. Decl. ¶ 4. Although this presumably

 includes the OGC as well, documents related to OGC attorneys were clearly collected (even if

 withheld). See, e.g., Exh. I at 1 (“Draft objection responses, prepared at the direction of OGC

 attorney, in the context of ongoing APA litigation.”). For these reasons, the Court does not find

 Defendant’s search unreasonable for not including more custodians from other offices.

        Plaintiff also argues that Defendant’s search was unreasonable because it either did not

 include the following individuals as custodians or otherwise produce records from them:

 Maribeth Gustafson, Guy Blackwolf, Davis Loomis, Adam Mendonca, Jason Marks, Jarhid

 Brown, Jim Bedwell, Gary Hanna, Thomas Tidwell, Mike Blakeman, and Martha Williamson.

 Resp. at 23–25. Mr. Loomis (as the Court described earlier) and Mr. Blackwolf did conduct

 searches; they simply did not identify responsive documents. Sloan Decl. ¶¶ 30(p), 31. Plaintiff

 is specifically alarmed by the absence of Ms. Gustafson, as she is allegedly “one of the central

 figures who discussed . . . information with LMJV.” Reply at 25. Defendant responds that Ms.

 Gustafson retired from her position as Deputy Regional Forester in January 2018. Supp. Sloan

 Decl. ¶ 6. Ms. Whittington replaced her, and Ms. Whittington’s records were searched. Id.

 Additionally, Ms. Gustafson provided records in the prior APA case.                 Id.   Defendant’s

 supplemental declaration provides similar explanations as to the remaining individuals. Supp.

 Sloan Decl. ¶¶ 5–13. These explanations satisfy the Court that Defendant has met its burden.

        Also, Plaintiff objects to the use of assistants to search for records on behalf of Mr.

 Ferebee, Ms. Buchanan, Ms. Whittington, Mr. Dallas, and Mr. Malecek.                Reply at 25–26.

 Plaintiff cites no case for the notion that it is per se unreasonable to use an assistant to search for




                                                   31
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 32 of 48




 records. Instead, Plaintiff asks the Court to make the assumption that the individuals, as opposed

 to the administrative assistants, were better placed to know where to search for responsive

 documents. But it is equally likely that administrative assistants may be better suited to know

 where to look for responsive documents. This tension must be resolved in Defendant’s favor

 since substantial weight is given to the good faith declaration stating that “custodians themselves

 were best-positioned to know (i) where they would have potentially responsive documents.”

 Sloan Decl. ¶ 29. If that meant that the custodian believed that delegating the task to an assistant

 was better, so be it. The Court is unconvinced that Defendant has failed to satisfy its burden

 simply by allowing custodians to delegate the task of searching to their assistants.

        Finally, the Court notes that Plaintiff seems to be in disbelief that certain custodians did

 not produce any responsive records in this case. Yet, it is not true that every custodian must

 produce responsive documents.         They were selected because there were “likely to have

 responsive records.” Sloan Decl. ¶ 25 (emphasis added). The standard by which the Court must

 judge Defendant’s search is “not whether any further documents might conceivably exist but

 rather whether the government’s search for responsive documents was adequate.” Trentadue v.

 F.B.I., 572 F.3d 794, 797 (10th Cir. 2009).          Based on the substantial weight afforded

 Defendant’s declarations, the Court finds that Defendant has met its burden of reasonableness in

 the context of its selection of custodians.

        B.      Search Terms

        “In general, federal agencies have discretion in crafting a list of search terms that they

 believe to be reasonably tailored to uncover documents responsive to the FOIA request.” Coffey

 v. Bureau of Land Mgmt., 277 F. Supp. 3d 1, 9 (D.D.C. 2017) (internal quotation marks and

 brackets omitted). If an agency’s “search terms are reasonably calculated to lead to responsive




                                                 32
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 33 of 48




 documents,” courts “should not micro manage the agency’s search.” Id. (internal quotation

 marks omitted). “A FOIA petitioner cannot dictate the search terms for his or her FOIA request.”

 Canning v. U.S. Dep’t of Justice, No. 11-1295 (GK), 2017 WL 2438765, at *4 (D.D.C. June 5,

 2017) (quoting Bigwood v. U.S. Dep’t of Def., 132 F. Supp. 3d 124, 140 (D.D.C. 2015)). Yet,

 “[t]he requester should not have to score a direct hit on the records sought based on the precise

 phrasing of [the] request. Rather the agency must liberally interpret the request and frame its

 search accordingly.” Gov’t Accountability Project v. United States Dep’t of Homeland Sec., 335

 F. Supp. 3d 7, 12 (D.D.C. 2018).

        Plaintiff objects to Defendant’s search terms on four grounds. First, some terms used in

 Plaintiff’s request were not consistently searched. Second, Plaintiff challenges the allowance of

 each custodian to subjectively choose their own search terms. Third, Defendant did not use

 sophisticated methods of searching. Fourth, the search fails to ensure that all records created and

 obtained by each custodian are collected and disclosed. Resp. at 28.

        Despite arguing otherwise, see Reply at 15, Plaintiff does not identify any specific

 authority for the notion that all records custodians must use the same search terms. To the

 contrary, Defendant cites a case that supports the notion that different custodians may use

 different search terms that are “designed to elicit responsive records.” Judicial Watch, Inc. v.

 Dep’t of State, 177 F. Supp. 3d 450, 458 (D.D.C. 2016). Additionally, although custodians may

 have used different search terms, they were all provided with the same instruction; that is, they

 “were instructed to search for ‘all agency communications and records pertaining to the Village

 at Wolf Creek ANILCA access project and decision from May 22, 2015 through March 1, 2019.”

 Sloan Decl. ¶ 33. Given Plaintiff’s broad request for a large volume of potentially responsive

 documents, Defendant chose to let those who were most familiar with the terms and phrases used




                                                 33
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 34 of 48




 in their own documents and communications to identify the search terms reasonably likely to

 identify responsive documents. Id. ¶¶ 29–30, 32; Supp. Sloan Decl. ¶ 15. Plaintiff has cited no

 authority to suggest that such actions are prohibited; accordingly, the Court finds Plaintiff’s first

 two arguments unavailing.

        Plaintiff’s next argument is that Defendant’s search terms were unreasonable because

 Defendant did not include (or describe if it did include) sophisticated search terms like Boolean

 operators and connectors. Plaintiff essentially asks the Court to make an assumption here;

 namely, because Defendant did not use search terms using things like Boolean operators that the

 search was patently unreasonable. None of the cases cited by Plaintiff stand for that proposition.

 Based on the good faith afforded to the declarations, the Court finds that Defendant’s search

 terms were reasonably calculated to uncover all relevant documents even without such Boolean

 terms. See Inform Case, 611 F. Supp. 2d at 1184.

        Finally, Plaintiff argues that Defendant’s search terms here are less tailored to collect all

 records from custodians than the past case in which the court held the terms did not meet FOIA

 standards. Resp. at 28; Rocky Mountain Wild, Inc., 138 F. Supp. 3d at 1221–23. The Court

 views this argument as similar to Plaintiff’s others as it essentially concerns whether Defendant’s

 search terms were reasonably likely to uncover all relevant documents. Defendant’s prior search

 terms may have been deficient which explains why it chose to pursue a different path in this

 case. As already explained, from the substantial weight afforded to the affidavits, the Court finds

 that the search terms were reasonable enough to satisfy Defendant’s burden, and Plaintiff’s

 arguments have not convinced the Court otherwise.




                                                  34
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 35 of 48




        C.      Search Locations

        Plaintiff argues that Defendant’s choice of allowing custodians to choose where they

 searched was unreasonable. Resp. at 28. For example, custodians Bunni Maceo and Jason

 Robertson only did a search of email files. Id. Moreover, Plaintiff asserts that “there is no

 evidence of any search of laptops, phones, and other electronic devices that create and obtain

 electronic agency records.” Resp. at 29. Defendant responds that its search encompassed

 laptops and phones that were likely to contain responsive records. Response/Reply at 45–46.

        As with the search terms, the custodians were left to decide what locations would most

 likely contain potentially responsive documents. Sloan Decl. ¶¶ 29–30, 32–34; Supp. Sloan

 Decl. ¶¶ 14-15. Plaintiff’s general argument that this is per se unreasonable is unavailing for the

 same reasons as with the search terms. Also, the declarations make clear that work computers,

 including laptops, were searched by some custodians. Sloan Decl. ¶¶ 30–32; Supp. Sloan Decl.

 ¶¶ 15–16. Based on the submitted affidavits, the laptop computers that were not searched (if

 they even exist) were not reasonably likely to contain responsive documents.

        As for smartphones, Defendant acknowledges that there was no general directive to

 conduct a search of custodians’ smartphones. Defendant’s Response to Cross MSJ and Reply in

 Support of MSJ (“Response/Reply”) at 45–46. However, not all records custodians even had

 smartphones assigned by the agency. Supp. Sloan Decl. ¶ 17. Those that did were synced to the

 custodian’s email (Outlook) account. Id. Custodians were identified because they were likely to

 have responsive documents and would know best where those documents would be located.

 Plaintiff has not made a showing that a universal search of all custodians’ smartphones would

 reveal additional documents not already captured by Defendant’s search. Thus, the Court is




                                                 35
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 36 of 48




 satisfied that Defendant’s allowance of custodians to search where they thought all relevant

 documents would be has reasonably led to the production of such documents.

        D.      Date Range

        Plaintiff argues that Defendant’s “search is per se unreasonable, because each search was

 conducted without a date of search cutoff.” Resp. at 30. Specifically, Plaintiff avers that

 Defendant “arbitrarily picked an end of search cutoff date both prior to, and after, the date the

 custodians searched for records.” Id. In so doing, Plaintiff asserts that Defendant’s “declarations

 are based on speculation that the searches needed to only go back to a beginning cut-of[f] date of

 May 21, 2015.” Id. Defendant responds that its nearly four-year date range, namely May 22,

 2015 to March 1, 2019, was reasonable. Response/Reply at 48.

        As to the beginning cut-off date, Plaintiff acknowledges that “[t]he FOIA request here set

 the temporal limit as the ending cut-off date used for the November 20, 2014 FOIA request.”

 Resp. at 31 (citing ECF 49-3 at 2). Defendant’s message to custodians was to search for “all

 agency communications and records pertaining to the Village at Wolf Creek ANILCA access

 project and decision from May 22, 2015 through March 1, 2019.” Sloan Decl. ¶ 33. The

 searches related to the November 2014 FOIA request were conducted in the fall 2015 and into

 2016. Sloan Decl. ¶ 44. Hence, the beginning cut-off date here is somewhat more expansive

 than Plaintiff’s request. Moreover, this case is not the first instance of Plaintiff having received

 documents concerning this matter.        Plaintiff has previously received a large volume of

 documents relating to the Wolf Creek project in prior FOIA cases and as part of the

 administrative record in the prior APA case (the end date for which was May 21, 2015). Sloan

 Decl. ¶ 22; Hagen Decl. ¶¶ 5–6. Plaintiff now wants the Court to issue an order to compel

 Defendant to conduct a search “to include all previously unreleased agency records created or




                                                 36
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 37 of 48




 obtained since 1983.”     Resp. at 32.    Because the Court finds the beginning cut-off date

 reasonable, the Court will not issue such an extraordinary order.

        As to the end cut-off date, Plaintiff’s request sought records concerning the July 2018

 Draft ROD and other Wolf Creek-related matters. ECF 52-3 at 1. Defendant initially set the end

 cut-off date as July 20, 2018 to encompass the Draft ROD. Sloan Decl. ¶ 23. However, Plaintiff

 objected to that choice of date, after which Defendant extended the cut-off date to March 1,

 2019. Id. The new date accounted for the Draft ROD and the Final ROD issued on February 29,

 2019. Id. ¶ 63. Accordingly, all custodians were directed to search through their records for

 responsive documents through March 1, 2019.          Id. ¶¶ 33–35.       Furthermore, custodians all

 searched their records even after the March 1, 2019 date. Id. ¶¶ 33, 35. Similar to the beginning

 cut-off date, Plaintiff’s arguments do not convince the Court of the unreasonableness of

 Defendant’s choice of temporal scope. Therefore, the Court finds that Defendant has met its

 burden of reasonableness on the issue of the date range of its search.

 IV.    Exemptions

        FOIA specifies nine categories of documents that an agency need not disclose. 5 U.S.C.

 § 552(b). The agency “bears the burden of demonstrating that [withheld records] fall into one of

 [FOIA’s] enumerated exceptions,” which the Court construes “narrowly in favor of

 disclosure.” World Publ’g Co. v. U.S. Dep’t of Justice, 672 F.3d 825, 826 (10th Cir. 2012).

        The FOIA Improvement Act of 2016 (“FIA”) limited the circumstances under which an

 agency may withhold records. “Among other things, the FIA introduced the foreseeable harm

 standard, which agencies must satisfy for all FOIA requests filed after the bills enactment (June

 30, 2016).” Ctr. for Investigative Reporting v. U.S. Dep’t of Labor, 424 F. Supp. 3d 771, 780

 (N.D. Cal. 2019) (emphasis omitted). This standard requires agencies to show that (1) the




                                                 37
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 38 of 48




 agency reasonably foresees that disclosure of the record would harm an interest protected by an

 exemption, or (2) the disclosure is prohibited by law.               5 U.S.C. § 552(a)(8)(A)(i).

 “Consequently, even if information falls within the scope of a discretionary exemption, it cannot

 be withheld from the public unless the agency also shows that disclosure will harm the interest

 protected by that exemption.” Ctr. for Investigative Reporting, 424 F. Supp. 3d at 780 (citing

 Judicial Watch, Inc. v. U.S. Dep’t of Commerce, 375 F. Supp. 3d 93, 98 (D.D.C. 2019)). Here,

 Defendant has claimed Exemptions 2, 4, 5, and 6, though the Court will address them in a

 different order.

        A.      Whether Defendant Properly Withheld Information Under Exemption 4

        Exemption 4 authorizes the withholding of “trade secrets and commercial or financial

 information obtained from a person and privileged or confidential.” Id. § 552(b)(4). “‘If not a

 trade secret, for Exemption 4 to apply the information must be (a) commercial or financial, (b)

 obtained from a person, and (c) privileged or confidential.’” Brown v. Perez, 835 F.3d 1223,

 1230 (10th Cir. 2016), as amended on reh’g (Nov. 8, 2016) (quoting Anderson, 907 F.2d at 944

 (internal quotations omitted)). In this case, Plaintiff does not seem to specifically contest any of

 those three factors but instead argues that Defendant has identified no actual harm from

 disclosing the information withheld. Resp. at 40. Plaintiff’s arguments include that “[d]isclosure

 of [a] work order for an outside firm to carry out a federal function does not fall within

 Exemption 4[,]” “there is a public interest in the cost of the Forest Service decision to . . . act in

 concert with LMJV[,]” and “billing records are routinely filed with the Court.” Id. Plaintiff does

 not identify or explain how these specific types of information are either not commercial or

 financial, obtained from a person, or privileged or confidential in the context of this case.

 Moreover, Plaintiff’s Reply focuses on Defendant’s failure to show “actual harm.” Reply at 27.




                                                  38
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 39 of 48




 As such, the Court will not craft an Exemption 4 argument for Plaintiff as to whether the

 withheld information was commercial or financial, obtained from a person, or privileged or

 confidential. The Court only considers whether there is any genuine dispute of material fact as

 to whether Defendant has demonstrated foreseeable harm in withholding.

        The limited number of documents withheld pursuant to Exemption 4 included

 information regarding “corporate bank account numbers, estimated insurance premiums, and

 information provided in connection with billing statements from Plaintiff’s counsel.” Sloan

 Decl. ¶ 60. Other courts have found agencies acted properly in redacting or withholding similar

 information. See Calderon v. U.S. Dep’t of Agriculture, 236 F. Supp. 3d 96, 119 (D.D.C. 2017)

 (finding bank information properly exempted under Exemption 4). When Defendant withheld

 the information, the Vaughn index specified that this type of information was confidential. See,

 e.g., Exh. I at 150 (“Email containing confidential commercial information being private phone

 numbers of no proper use to the public.”), 160 (“Documents containing confidential commercial

 information regarding work order for litigation support related to Wolf Creek litigation.”). The

 Court finds that the Vaughn index provides sufficient details to explain and justify the

 withholdings as to Exemption 4. See U.S. Dep’t of Commerce, 375 F. Supp. 3d at 98 (“[T]he

 agency must provide a detailed description of the information withheld through the submission

 of so-called ‘Vaughn index,’ sufficiently detailed affidavits or declarations, or both.”). Further,

 the Court finds that Plaintiff’s limited contentions as to these exemptions do not overcome the

 good faith of the submitted declarations. See Lukas v. Fed. Communications Commission, No.

 20-5082, 2020 WL 5904442, at *1 (D.C. Cir. Aug. 7, 2020). Accordingly, summary judgment is

 appropriate in favor of Defendant on this Exemption.




                                                 39
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 40 of 48




        B.        Whether Defendant Properly Withheld Information Under Exemption 2

        Under Exemption 2, an agency may withhold information that relates “solely to the

 internal personnel rules and practices of an agency.” 5 U.S.C. § 552(b)(2). Here, Defendant has

 redacted information concerning internal agency telephone conference numbers and passcodes.

 Sloan Decl. ¶ 59. Defendant asserts that “disclosure of these numbers could allow individuals

 outside the agency to dial into the agency’s telephone conference system and obtain

 unauthorized access to agency information and disrupt agency operations.” Plaintiff argues that

 Defendant’s proffered reason does not withstand proper scrutiny of Exemption 2 following

 Milner, 562 U.S. at 580. Defendant does not address this argument in its Response/Reply.

 Alternatively, Defendant claims proper exemption under Exemption 5. Resp. at 39.

        In Milner, the Supreme Court narrowly construed Exemption 2 in interpreting an

 agency’s “personnel rules and practices” as “dealing with employee relations or human

 resources.” 562 U.S. at 570. While finding it impossible to craft a comprehensive list of such

 rules and practices, the Supreme Court noted that “all the rules and practices referenced in

 Exemption 2 share a critical feature: They concern the conditions of employment in federal

 agencies—such matters as hiring and firing, work rules and discipline, compensation and

 benefits.” Id.     Exemption 2 covers nothing else. Id. From this understanding, it is near

 impossible to see how telephone conference numbers and passcodes would fall under Exemption

 2, because that information does not concern conditions of employment in any form. Noting that

 Defendant has not addressed this issue, the Court cannot find as a matter of law that Exemption 2

 covers the redacted information. For the information to be properly redacted, then, it must

 qualify under Defendant’s other proffered exception, Exemption 5.




                                                40
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 41 of 48




        C.      Whether Defendant Properly Withheld Information Under Exemption 5

        Exemption 5 allows the agency to withhold from disclosure “inter-agency or intra-agency

 memorandums or letters that would not be available by law to a party other than an agency in

 litigation with the agency.” 5 U.S.C. § 552(b)(5). Put differently, the exemption “protects

 documents that would be covered by any privilege that an agency could assert in a civil

 proceeding.” Trentadue v. Integrity Comm., 501 F.3d 1215, 1226 (10th Cir. 2007). Defendant

 asserts three types of privilege as a basis for withholding under Exemption 5: the attorney-client

 privilege, the work product protection, and the confidential information privilege. MSJ at 30–31.

 Plaintiff does not specifically challenge the withholdings under any particular theory of

 exemption; in other words, Plaintiff does not argue that Defendant has failed to demonstrate a

 particular element of the attorney-client privilege, for example. Instead, Plaintiff makes two

 general arguments. First, Defendant has failed to show harm to “the agency’s deliberative

 process.” Resp. at 36 (quoting Judicial Watch, Inc. v. United States DOJ, No. 19-cv-800 (TSC),

 2020 WL 5798442, at *2 (D.D.C. Sep. 29, 2020)). Second, Defendant has failed to identify the

 date, author, recipient, and/or attorney involvement on the Vaughn index, and thus the

 documents should be disclosed.

                1.     Harm

        Plaintiff’s first argument is that Defendant has failed to show the requisite harm that

 would occur with disclosure of the withheld information. Specifically, Plaintiff contends that

 “[i]n addition to the pre-2016 burdens FOIA places on the agency desiring to avoid scrutiny by

 withholding a document under Exemption 5, an agency must [also now] show that the

 disclosures of information withheld . . . would harm the agency’s deliberative process.” Resp. at

 38 (quotation and citation omitted). Defendant disputes the use of the standard here in which the




                                                41
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 42 of 48




 deliberative process privilege is not claimed. Response/Reply at 52. “[N]early all of the few

 decisions to have addressed the new foreseeable-harm requirement at any length have done so

 when considering the Exemption 5 deliberative-process privilege.”           Ctr. for Investigative

 Reporting v. U.S. Customs and Border Protection, 436 F. Supp. 3d 90, 106 (D.D.C. 2019). The

 question is whether the heightened standard applies here when that privilege is not asserted.

 Without deciding whether the standard applies, the Court finds that Defendant has satisfied its

 showing of harm under it.

        To meet the foreseeable-harm requirement, the agency “must ‘identify specific harms to

 the relevant protected interest that it can reasonably foresee would actually ensue from disclosure

 of the withheld materials’ and ‘connect[] the harms in [a] meaningful way to the information

 withheld.” Id. (quoting Judicial Watch v. U.S. Dep’t of Justice, No. 17-0832 (CKK), 2019 WL

 4644029, at *5 (D.D.C. Sep. 24, 2019)). An agency may do so taking “a categorial approach”

 and grouping “together like records.” Id. (quoting Rosenberg v. U.S. Dep’t of Defense, 342 F.

 Supp. 3d 62, 78 (D.D.C. 2018)). If this approach is chosen, the agency cannot rely on boilerplate

 statements or “generic and nebulous articulations of harm.” Id. (citation omitted).

        In the original declaration, Defendant averred that disclosure of these documents would

 “reveal confidential, attorney-client privilege material[,]” Sloan Decl. ¶ 62, and “attorney mental

 impressions and factual work product[,]” id. ¶ 63. In the supplemental declaration, it was further

 clarified that the harm to Defendant would be that “[p]ublicizing confidential communications

 seeking or providing legal advice, or documents otherwise reflecting legal advice, would impede

 the agency’s ability to seek, receive, and rely upon the candid and complete legal advice of OGC

 and DOJ attorneys.” Supp. Sloan Decl. ¶ 30. Although the original declaration may fairly be

 categorized as generic, the Court does not find that the supplemental declaration’s explanation is




                                                 42
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 43 of 48




 boilerplate or a generic articulation of harm. Rather, it is a specific, foreseeable harm that could

 occur should disclosure happen. Though Defendant does not connect the harm in a meaningful

 way to each withheld document individually, it does so in the categorical context of all the

 withheld documents. Accordingly, the Court finds that Defendant has satisfied the foreseeable-

 harm standard, if it even applies.

                2.      Sufficiency of Information

        In addition, Plaintiff argues that the Vaughn index lacks basic information that prevents

 the application of Exemption 5. Plaintiff objects that some entries do not have a date, author,

 recipient, and/or additional attorney involvement listed on the Vaughn index. Plaintiff cites

 Buffalo Field Campaign v. United States DOI, No. CV 19-165-M-DWM, 2020 WL 3790725, at

 *3 (D. Mont. July 7, 2020) as an example of a court ordering disclosure of documents when such

 information is not given.

        The purpose of providing information on a Vaughn index is to, “at the very least, (1)

 describe with sufficient particularity the nature of the legal issue or issues for which advice was

 sought; (2) explain whether the communications sought legal advice, conveyed legal advice, or

 both; and (3) provide evidence that the communications were confidential.” Ctr. for Biological

 Diversity v. U.S. Envtl. Protection Agency, 279 F. Supp. 3d 121, 152 (D.D.C. 2017).

        As Plaintiff states, there are instances on the Vaughn index in which some pieces of

 information are not provided. For example, Entry 480 indicates that the documents are being

 withheld in part based on work product, but there is no author or recipient identified. Exh. I at

 42. However, the description is not without specificity. In the “Basis for Exemption” column,

 Defendant notes that the document is a draft briefing document for the Wolf Creek Objection

 Process prepared at the direction of an OGC attorney, “in the context of reasonably foreseeable




                                                 43
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 44 of 48




 litigation regarding the Wolf Creek Project.” Id. That information, though an author or recipient

 of the document is not identified, is sufficient to demonstrate the nature of the issue and the type

 of legal work. The supplemental declaration shows that such documents and communications

 were also confidential. Supp. Sloan Decl. ¶ 29 (“OGC and DOJ attorneys regularly provide legal

 advice to the agency, and documents and communications seeking or reflecting legal advice are

 generally kept confidential.”). Accordingly, the Court finds that such an entry satisfies the Court

 of the use of the applicable privilege.

        Plaintiff does not single out any entries as particularly egregious, arguing instead that the

 over 4,100 entries lacking some information are all deficient. As the desired remedy, Plaintiff

 requests for the disclosure of all those documents. Resp. at 37–38. Given the volume of entries,

 the Court did not examine in depth all allegedly deficient entries for potential issues (especially

 since Plaintiff did not direct the Court to any in particular). The Court did do a random spot-

 check of entries and found those to be similar to Entry 480. See, e.g., Exh I. at 6 (entry 58), 51

 (entry 563), 117 (entry 1205), 257 (entry 2672), 402 (entry 3926), 483 (entry 4761), 716 (entry

 6796). Regardless, the Court finds that Defendant’s affidavits and Vaughn index “are reasonably

 clear, specific, and detailed.” Rocky Mountain Wild, Inc., 138 F. Supp. 3d at 1223. As such, the

 “agency’s determination that particular documents fall within the scope of a FOIA exemption is

 generally accorded substantial weight.” BLM Case, 455 F. Supp. 3d at 1030. Thus, in general,

 the Court finds that the substantial weight afforded to the Vaughn index entries along with the

 spot-check conducted by the Court satisfies the Court that Defendant has met its Exemption 5

 burden here.




                                                 44
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 45 of 48




                3.     Confidential Information

        As described earlier, Defendant asserts that the telephone conference line numbers and

 access codes can be withheld pursuant to Exemption 5. The Supreme Court has endorsed “a

 limited privilege for confidential commercial information pertaining to [government] contracts.”

 Fed. Open Mkt. Comm. of Fed. Reserve Sys. v. Merrill, 443 U.S. 340, 359 (1979). The First

 Circuit has extended that endorsement to include “protect[ing] the government when it enters the

 marketplace as an ordinary commercial buyer or seller.” Gov’t Land Bank v. Gen. Servs.

 Admin., 671 F.2d 663, 665 (1st Cir. 1982). Under this authority, Defendant redacted conference

 call numbers and passcodes, the disclosure of which, it says, would “harm the government’s

 financial interest in maintaining the integrity of the commercial telephonic systems it contracts

 for.” Response/Reply at 51; Sloan Decl. ¶ 64.

        Plaintiff urges the Court to find that Exemption 5 cannot apply to this information since

 there is no textual basis in the statute to do so. Resp. at 39–40. In the BLM Case, the court found

 that Exemption 5 can apply to this information under the authority of the caselaw cited above.

 Plaintiff does not directly address that law, and the Court finds no reason to depart from the

 holding in the BLM Case. Therefore, Defendant is entitled to summary judgment on the intra-

 agency telephone conference numbers and access codes under Exemption 5.

        D.      Whether Defendant Properly Withheld Information under Exemption 6

        Exemption 6 of FOIA protects information about individuals in “personnel and medical

 files and similar files” when such disclosure would “constitute a clearly unwarranted invasion of

 personal privacy.” 5 U.S.C. § 552(b)(6). “Similar files” is construed broadly to include “detailed

 Government records on an individual which can be identified as applying to that individual.”

 U.S. Dep’t of State v. Wash. Post Co., 456 U.S. 595, 602 (1982). In considering the application of




                                                 45
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 46 of 48




 Exemption 6, courts balance the privacy interests of the persons whose information would be

 released versus the public interest the requestors show. See, e.g., Sheet Metal Workers Intern.

 Ass’n Local No. 9 v. U.S. Air Force, 63 F.3d 994, 997 (10th Cir. 1995).

        In this case, Defendant redacted information regarding “individuals’ home addresses,

 personal telephone numbers, personal email addresses, usernames and passwords, and taxpayer

 identification numbers.” Sloan Decl. ¶ 66. Defendant asserts that this information “would serve

 little to no public interest[ ] and would constitute an unwarranted invasion of the individuals’

 privacy.”   Id.   Plaintiff responds that Defendant has not demonstrated a specific harm to

 withholding this information. Resp. at 41. Additionally, Plaintiff argues that Exemption 6 only

 protects such information in personnel, medical or similar files, not in agency emails. Id. at 42.

        As to Plaintiff’s contention that Exemption 6 does not apply here because there is no

 personnel or medical file at issue, “[t]he case law is to the contrary.” BLM Case, 445 F. Supp. 3d

 at 1366.    Courts have “read the statute to exempt not just files, but also bits of personal

 information, such as names and addresses, the release of which would create a palpable threat to

 privacy.” Judicial Watch, Inc. v. Food & Drug Admin., 449 F. 3d 141, 152 (D.C. Cir. 2006)

 (internal quotation marks omitted).     Hence, to determine if disclosure “would constitute a

 ‘clearly unwarranted invasion of personal privacy,’ the Court must balance the ‘privacy interest

 in non-disclosure against the public interest in the release of the records.’” Hall & Associates v.

 United States Environmental Protection Agency, No. 19-1095 (RC), 2020 WL 4673411, at *3

 (D.D.C. Aug. 12, 2020). The Court finds that Defendant, despite Plaintiff’s contention to the

 contrary, has articulated a legitimate reason for foreseeable harm in the release of this

 information. See Sloan Decl. ¶ 66 (“unwarranted invasion of the individuals’ privacy”). The

 Court must balance this interest with any public interest in disclosure.




                                                  46
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 47 of 48




          Plaintiff argues that the disclosure of this information can “provide direct evidence as to

 who was involved in the agency communications, and whether non-agency personnel were

 involved in agency deliberations.”      Resp. at 42. The Court recognizes that sometimes the

 information that would fall under Exemption 6 could, “when read in context, . . . actually add to

 the plaintiff’s knowledge of the government’s activities.” Electronic Privacy Info. Ctr. v. Dep’t

 of Homeland Security, 384 F. Supp. 2d 100, 118 (D.D.C. 2005). Even so, the Court does not

 find that such an interest overrides the personal privacy interest since the redactions at issue only

 concern personal information. See, e.g., Exh. I at 42 (“Email containing personally identifying

 information about an individual, specifically, personal email addresses), 356 (“Email chain

 containing personally identifying information about individuals, specifically, personal

 addresses . . .”). Given the substantial weight afforded to Defendant’s affidavits, the Court finds

 that the redaction of such personal information would cause an unwarranted invasion of personal

 privacy that is not overcome by any public interest in such information. See Reporters Comm.

 for Freedom of Press, 489 U.S. at 773 (“Official information that sheds light on an agency’s

 performance of its statutory duties falls squarely within that statutory purpose”; however, that

 purpose “is not fostered by disclosure of information about private citizens that is accumulated in

 various governmental files [ ] that reveals little or nothing about an agency’s own conduct.”).

 Plaintiff has not overcome the affidavits’ good faith, so the Court finds that Defendant has met

 its burden as to Exemption 6. Accordingly, Defendant is entitled to summary judgment on this

 issue.

                                           CONCLUSION

          For the reasons explained herein, the evidence supplied by Defendant has satisfied its

 burden of conducting a reasonable search and justifying nondisclosure of certain documents.



                                                  47
Case 1:18-cv-03065-MEH Document 61 Filed 03/04/21 USDC Colorado Page 48 of 48




 Accordingly, Plaintiff’s Cross Motion for Summary Judgment [filed October 30, 2020; ECF 53]

 is denied, and Defendant’s Motion for Summary Judgment [filed September 11, 2020; ECF 49]

 is granted.

        Entered and dated at Denver, Colorado, this 4th day of March, 2021.

                                                    BY THE COURT:



                                                    Michael E. Hegarty
                                                    United States Magistrate Judge




                                               48
